Citation Nr: 1137873	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder, including as secondary to the service-connected bilateral pes planus and/or knee disabilities.

2.  Entitlement to a rating higher than 30 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a rating higher than 10 percent for bilateral pes planus for the period prior to August 30, 2010; and higher than 30 percent since August 31, 2010.  

4.  Entitlement to a rating higher than 30 percent for bilateral pes planus for the period from August 31, 2010, forward.

5.  Entitlement to a rating higher than 10 percent for arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April to June 1997.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Procedural history

In a March 2005 rating decision, the RO denied the Veteran's November 2004 claim for a higher rating than 10 percent for her right knee arthritis.  In an August 2005 rating decision, the RO denied the Veteran's May 2005 claims for an increased rating beyond 10 percent for both her bilateral pes planus and GERD.  The Veteran then disagreed with the March and August 2005 decisions and timely appealed to the Board for increased ratings for her right knee arthritis, bilateral pes planus and GERD.

In a September 2006 rating decision, the RO increased the rating for GERD from 10 to 30 percent, retroactively effective from May 12, 2005, the date of the increased rating claim.  She has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless she expressly indicates otherwise).  

Subsequently, in an April 2007 rating decision, the RO denied the Veteran's December 2006 petition to reopen a previously denied claim for service connection for a chronic low back condition.  The Veteran disagreed and timely appealed that additional issue to the Board.  

As support for her claim, the Veteran testified at a hearing at the RO in October 2007, before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The Board issued a decision in this case in July 2008 that reopened the Veteran's previously denied claim for service connection for a low back disorder.  The Board also remanded this underlying claim for entitlement to service connection for a low back disorder, and the issues concerning increased ratings for GERD and right knee arthritis, to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development and consideration.  In its July 2008 disposition, the Board also denied the claim for an increased rating for bilateral pes planus.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR), the Court issued an Order in May 2009 that vacated and remanded that portion of the Board's July 2008 decision concerning an increased rating for bilateral pes planus.  The JMR noted the other issues had been remanded by the Board. 

In March 2010, the Board remanded the low back disorder, GERD, bilateral pes planus and right knee arthritis claims to the AMC for additional development and consideration.  More recently, in a July 2011 rating decision and supplemental statement of the case (SSOC), on remand, the AMC increased the rating for the Veteran's bilateral pes planus from 10 to 30 percent, but only retroactively effective from August 31, 2010, the date of a VA compensation examination.  She has since continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 39.  Also in the July 2011 SSOC, the AMC continued to deny the remaining claims and returned the file to the Board for further appellate review.  

The low back and right knee claims are addressed in the REMAND portion of the decision below and are REMANDED to the AMC.

FINDINGS OF FACT

1.  During the entire period of the appeal, resolving all reasonable doubt in her favor, the nature of her bilateral pes planus is severe and is characterized by marked deformity of abduction, pain and swelling on use, and callosities; however, the Veteran's disability is not manifested by extreme tenderness of her plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation.

2.  The Veteran's GERD manifests recurrent epigastric pain and vomiting, with a recent history of melena; however, the competent and credible evidence of record does not show the GERD also manifests material weight loss, anemia, or otherwise severely impairs her health.  


CONCLUSIONS OF LAW

1.  During the entire period of the appeal, the criteria are met for a higher 30 percent rating, though no greater rating, for bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10; 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2011).

2.  The criteria are not met for a rating higher than 30 percent for GERD.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.1-4 .14, 4.114, DC 7346 (2011).


(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2005, prior to the initial decision on the claims in August 2005, so in the preferred sequence.  The letter informed her of the evidence required to substantiate her claims and of her and VA's respective responsibilities in obtaining this supporting evidence.  A more recent April 2006 letter complied with Dingess.  Of equal or even greater significance, since providing this additional Dingess notice, the AMC has readjudicated the claim in the July 2011 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  She has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional records and written statements in support of her claim.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Next, specific VA medical opinions pertinent to the issue on appeal were obtained June 2006, November 2008 and August 2010 to assess and reassess the severity of her bilateral pes planus and GERD.   To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim

The Board notes that the Veteran's last gastrointestinal examination is nearly three (3) years old.  The mere passage of time since those examinations is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's GERD since the November 2008 VA examination. The Veteran has not argued the contrary. 

Moreover, the Board already remanded this claim in March 2010 to have her reexamined to again reassess the severity of her pes planus, which the AMC then arranged in August 2010.  So there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Higher Ratings for Bilateral Pes Planus and GERD

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the temporal focus is from May 2004, which is one year prior to the May 2005 claims for increased ratings for pes planus and GERD.

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A.  Bilateral Pes Planus

She contends her bilateral foot disability is much worse than the currently assigned staged ratings.  At her October 2007 personal hearing, she alleged that her feet are inverted inward, such that she has clubfoot.  She also has callouses, constant pain, tenderness and swelling in her feet and tendons.  She added she has trouble wearing shoes due to the discomfort of her feet disability and that podiatric shoe inserts have not improved her symptoms.  See October 2007 Travel Board hearing transcript.  

As alluded to, the bilateral pes planus is currently rated as 10-percent disabling during the first period of the appeal, from May 12, 2005 to August 30, 2010; and rated as 30-percent disabling since August 31, 2010.  The RO assigned these ratings under 38 C.F.R. § 4.71a, DC 5276, for acquired flatfoot.  In considering other applicable diagnostic codes, the Board finds that this is the most appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

DC 5276 provides a 10 percent evaluation for moderate bilateral acquired flatfoot where the weight bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  
A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2,4.6.

During the entire period of the appeal, the overall evidence, especially when considering her lay statements, appears to meet the criteria for a higher 30 percent rating, but not greater.  

A June 2006 examination report states that the Veteran complained of constant foot pain which is present at rest as well as when ambulating.  She described the pain as worse when walking and that she could not stand for periods longer than five minutes, and she stated that weather was an exacerbating factor.  The examiner did not observe any corns, calluses, edema, restricted motion, abnormal weight bearing, weakness or instability.  Her Achilles tendon was not painful to manipulation.  The examiner noted the Veteran used orthotic devices in her shoes.  The examiner reported that x-rays showed no abnormalities.  The examiner indicated the Veteran overstated her pain on manipulation.  

The examiner further stated, "I am not sure that the pes planus is responsible for the pain that she describes above."  Unfortunately, the examiner provides an equivocal statement and without a discernable rationale based upon citation to medical findings, so the Board assigns this statement limited probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See also Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), and Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

On the other hand, a May 2006 VA treatment note, penned by a treating podiatrist, who found the Veteran had a pes planus deformity is present bilaterally with a valgus heel position, low LA (left anterior) and forefoot abducted bilaterally.  As indicated above, in order to establish a 30 percent rating, the evidence must show severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  This treatment note provides medical evidence confirming the Veteran's pes planus did manifest marked deformity, i.e., abduction.  Such appears to be the type of deformity that would be present throughout the period of the appeal.

At the August 2010 examination, the Veteran reported that she cannot bend her feet when she starts to walk, gets callouses on the lateral aspects of both big toes, the severity of her foot pain in the plantar aspects of both feet has increased, and prescribed orthotics have not "helped much" in reducing her symptoms.  Physical examination revealed tenderness noted on deep palpation of both arches, calluses noted on the lateral aspects of both big toes, no edema (swelling) on evaluation, and no abnormal alignment of the Achilles tendon but painful and restricted motion observed with abnormal weight bearing.  The examiner diagnosed the Veteran with bilateral pes planus with painful and restricted motion.  The August 2010 C&P examiner found the condition does not produce significant occupational impairment or activities of daily living.  The examiner indicated that her difficulty ambulating was instead attributable to her separately service-connected right knee arthritis.  

Moreover, the Veteran is still competent to assert pain and swelling on use of her feet and callosities, even if these symptoms were not consistently noted on manipulation by the examiners.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since the medical evidence does not directly refute these assertions, the Board concedes the credibility of her lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Her assertions of pain and swelling on use, and callouses, are probative evidence in support of the claim.

The Board finds the evidence of record supports a higher rating of 30 percent under DC 5276 during the entire period of the appeal, so including the portion of the appeal from May 12, 2005 to August 30, 2010 (previously rated as 10-percent disabling by the RO).  

Nonetheless, there is simply no indication that her bilateral pes planus produces sufficient symptomatology to warrant a pronounced characterization of pes planus.  Although her flat feet manifest marked pronation, she does not manifest other symptoms appropriate for the higher (50 percent) rating.  For instance, the examiners did not note tenderness on the plantar surfaces as extreme tenderness.  There are also no indications that her feet manifest in marked inward displacement and severe spasm of the tendo achillis on manipulation, so there is no need to consider whether such non-existent symptoms would in turn be improved by orthopedic shoes or appliances.  The fact that her shoe inserts do not relieve her pain symptoms does not by itself support a 50 percent rating.  The Board also emphasizes that despite her contentions otherwise, the August 2010 C&P examiner found pes planus does not produce significant occupational impairment or activities of daily living.  This is evidence against the notion of a pronounced nature of pes planus.  

Resolving all reasonable doubt in the Veteran's favor, the Board assigns a 30 percent rating under DC 5276 during the entire period of the appeal, which effectively increases the first period of the staged rating (from May 12, 2005 to August 30, 2010) from 10 to 30 percent.  There is no basis to further "stage" her rating under Hart because her bilateral pes planus has never been more than 30 percent disabling at any time since May 2004 (one year prior to filing her current claim).  Since for these reasons and bases discussed, the preponderance of the evidence is against her claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

B.  GERD

The Veteran's service-connected GERD has been assigned a 10 percent disability rating, under 38 C.F.R. § 4.114, DC 7346 (2011), rated as a hiatal hernia.  
Since the Veteran has been diagnosed with GERD, and manifests symptoms consistent with the analogous rating criteria for hiatal hernia, the Board finds that DC 7346 (hiatal hernia) is indeed the most appropriate diagnostic code.  See Butts, 5 Vet. App. at 532.  See also Pernorio, 2 Vet. App. at 629.  She contends that the severity of her GERD symptoms warrant an even higher rating.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14 , 4.113 (2011).  Accordingly, ratings for certain disabilities of the digestive system under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined.  Rather, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.

Under DC 7346 for hiatal hernia, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

After carefully reviewing the record, the Board finds no basis to assign a disability rating higher than 30 percent for the Veteran's GERD.  

The June 2006 C&P examination diagnosed the Veteran with GERD and erosive gastritis.  She reported dysphagia, a constant choking sensation, epigastric pain that occasionally radiates to her arm, a history of hematemesis "but none recently," constant nausea, and vomiting with regurgitation daily.  Objectively, the examiner observed the abdomen was soft, non-tender, with normoactive bowel sounds with mild abdominal discomfort across the abdomen to palpation.  The examiner also noted her recent medical history of melena.  

The Board notes a VA outpatient treatment record, dated in February 2008, that observed moderate to severe tenderness in the epigastrium and right upper quadrant, with positive Murphy's sign.  The treating physician also noted a soft, non-distended abdomen with good bowel sounds and no rebound tenderness.  

At the last C&P examination in November 2008, the Veteran complained of dysphagia, reflux symptoms 1-2 times per day, 2-3 daily episodes of nausea and vomiting, pyrosis and daily recurrent epigastric pain with radiation to the mid-chest and bilateral shoulders, and weight loss of 20 pounds due to difficulty keeping food down.  However, although the Veteran also reported a past history of melena, she denied a history of anemia.  On review of a September 2005 colonoscopy report, the examiner noted that the melena was likely due to her gastritis, and the examiner in turn associated this with GERD.  Indeed, the examiner diagnosed her with GERD with history of erosive antral gastritis.  Moreover, she stated her occupational function and activities of daily living are impacted as she has reflux worse at night, which causes her to be fatigued and miss days of work.  Objectively, the examiner observed the abdomen was soft, non-tender, with normoactive bowel sounds with mild abdominal discomfort across the abdomen to palpation.  The examiner specifically found there is no overt physical sign of weight gain, weight loss or anemia.

The Board acknowledges that the Veteran's GERD manifests recurrent epigastric pain and vomiting, with a history of melena.  This does not meet the criteria for the next higher rating.  Indeed, the C&P examination report and other medical records fail to demonstrate any material weight loss or anemia, let alone of a moderate degree.  There is no objective indication anywhere in the record that her GERD symptoms are productive of severe impairment of health, including resulting in regular occupational impairment and/or impairment with her activities of daily living.  Simply put, the medical findings do not substantiate that she meets the criteria for a higher 60 percent rating.

The Board has considered the Veteran's lay statements in support of her claim.  While she is competent to describe her symptoms of weight loss, as this is capable of lay observation and experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Where, as here, there is such a marked contrast between her reported symptomatology and the objective clinical findings, the Board must determine which is more probative.  As the Veteran's statements are inconsistent with the evidence of record, the Board does not find the assertions of increased GERD symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds that the objective evidence is more probative than her descriptions of the severity of her symptoms.  

As alluded to, there is no evidence of severe impairment of health due solely to the Veteran's GERD symptomatology at any time during the pendency of the claim; or that her GERD has otherwise warranted more than a 30-percent disabling rating .  As such, under Hart, staged ratings are not warranted at any time since May 2004 (one year prior to filing her current claim).  And since, for these reasons and bases discussed, the preponderance of the evidence is against her claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for an extra-schedular rating, which is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral pes planus and gastrointestinal disability was applied to the applicable rating criteria and precedential case law.  

Importantly, the Board finds no evidence that these conditions have markedly interfered with her ability to work, meaning above and beyond that contemplated by her currently assigned schedular ratings.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Despite the Veteran's contention of missing work due to GERD symptoms, the objective findings of the November 2008 examiner did not indicate such severe symptomatology nor has the Veteran provided other objective evidence to clarify the fact and frequency of missed work.  As for the pes planus, the August 2010 C&P examiner found the condition does not produce significant occupational impairment or activities of daily living.  

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's pes planus and gastrointestinal disability picture includes exceptional factors.  In any event, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for her disabilities by the regular rating schedule.  Her evaluation and treatment has been primarily on an outpatient basis, not as an inpatient.  Therefore, the Board finds a referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 



ORDER

The claim for a rating higher than 30 percent for GERD is denied.

From May 12, 2005 to August 30, 2010, a higher 30 percent rating, but no greater, is granted for bilateral pes planus, subject to the statues and regulations governing the payment of VA compensation.

Since August 31, 2010, the claim for a rating higher than 30 percent for bilateral pes planus is denied.


REMAND

Right Knee Arthritis

The Veteran's right knee arthritis must be reexamined to reassess its severity.  
The RO assigned a 10 percent rating, under 38 C.F.R. § 4.71a (diseases of the musculoskeletal system), DC 5010, for traumatic arthritis, which refers to degenerative arthritis under DC 5003, which in turn is rated under limitation of motion of the right knee joint, so here, 38 C.F.R. § 4.71a, DCs 5260 and 5261 for limitation of flexion and extension of the knee.  

Her right knee arthritis was last reassessed in November 2008.  She reported no flare-ups, although she did allege that she has severe right knee pain at all times, as well as occasional locking, instability, and swelling.  On range-of-motion testing, the examiner found full extension to zero degrees; but flexion limited to 40 degrees.  Importantly, though, the examiner also noted the Veteran's complaints of severe pain throughout the range of motion in the right knee.  On repetitive testing, there was no additional limitation of motion due to painful motion.  The examiner also indicated no instability in the knee, as revealed by a normal anterior drawer's test, posterior drawer test, McMurray test and Lachman's test.

However, it is unclear from the examiner's notation regarding the Veteran's range of motion, especially on extension and flexion of her right knee, whether and what point during the range of motion she experienced any limitation of motion that was specifically attributable to pain.  See Mitchell v. Shinseki, No. 09-2169, at *17 (U.S. Vet. App. Aug. 23, 2011).  Because the examiner failed to address any range-of-motion loss specifically due to pain on use, as required by DeLuca v. Brown, 8 Vet. App. 202 (1995), the examination lacked sufficient detail necessary for rating.  Id, at *18.

Low Back Disorder

Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior July 2008 remand directive insofar as providing a more adequate and thorough VA examination and opinion for the claimed low back disorder.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated); 38 U.S.C.A. § 5103A(d) (West 2002).  In July 2008, the Board remanded this claim for the AMC to arrange for a VA C&P medical opinion on whether her bilateral knee disabilities and/or pes planus caused or aggravated her diagnosed degenerative disc disease of the lumbar spine.  

The Veteran alleges that her low back disorder is secondary to her service-connected bilateral knee and feet disabilities.  At the November 2007 Board hearing, she testified that she did not injure her back during her very brief active duty period, and that she has not suffered a back injury since her active duty service.  Her sole contention appears to be that her back condition was caused and/or aggravated by her service-connected bilateral knee and feet disabilities.  See September 2008 Veteran's statement.  

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, another VA examination and opinion is necessary to resolve the possibility her low back disorder was caused or chronically aggravated by her pes planus and/or knee disabilities.  As mentioned, at the Board's request, the AMC had the Veteran undergo a VA C&P examination November 2008 for a medical opinion.  The November 2008 C&P examiner opined that her service-connected right knee degenerative joint disease (DJD) is not related to her claimed low back disorder.  

Unfortunately, the examiner failed to indicate whether the Veteran's low back disorder was chronically aggravated by the right knee DJD.  This is also a basis for granting secondary service connection.  See 38 C.F.R. § 3.310(b).  There are also no other medical opinions of record, although previously requested by the Board in its July 2008 remand, regarding whether the service-connected left knees disorder and/or bilateral pes planus caused or aggravated her low back disorder.  See 38 C.F.R. § 3.310(a) and (b).  Consideration has been given to a May 2006 statement, from a VA physician, indicating that the Veteran's lumbosacral spine degenerative disc disease is proximately due to his bilateral pes planus.  However, while somewhat probative to the question of direct causation, which was similarly addressed in November VA examination report, this statement also fails to adequately reconcile the question of aggravation.  Thus, the AMC must schedule another VA C&P examination for a medical nexus opinion regarding the low back disorder claim.  See 38 C.F.R. § 3.310(b) and Allen, 7 Vet. App. at 439.  

The November 2008 C&P medical opinion is inadequate, so another is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated. The examiner's opinion must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's right knee arthritis.  She is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

Describe all symptoms caused by the service-connected knee disability, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether right knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner should state whether there is any instability /subluxation of the right knee and if so, the severity of such should be described as slight, moderate, or severe.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

2.  Schedule a VA compensation examination to determine the nature and etiology of the Veteran's low back disorder.  She is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of her pertinent medical and other history. 

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current low back disorders by specifying the present diagnoses.  Assuming there is a confirmed low back disability, the examiner is then asked to provide an opinion as to the whether it is at least likely as not that:

(a) The Veteran's bilateral knee disabilities and/or pes planus caused her diagnosed degenerative disc disease of the lumbar spine.

(b) The Veteran's bilateral knee disabilities and/or pes planus aggravated her diagnosed degenerative disc disease of the lumbar spine.  In this regard, if it is determined that aggravation beyond the natural progress of disorders exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

But the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

3.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send her an SSOC and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


